Title: Samuel A. Otis to John Adams, 28 October 1794
From: Otis, Samuel Allyne
To: Adams, John


          
            Dear Sir
            Philada Octr 28th 1794
          
          I wrote you soon after my arrival that I had engaged you lodgings at Franciss Hotel, Two rooms first floor, for 20 dollars, but not having your answer shall relinquish them—And for two reasons— 1st The

place is two public—you must dine with a large Company and not the most respectable part of Congress; in short you must lodge at a tavern and at a dear rate— 2d I have got you two rooms on the first floor and room for a servant in a private family for 16 dollars, To have a table to yourself— This family are younger English people by the name of Alder, and have no young children—And are recommended as sober decent people. They live in the house next to where Wolcott formerly lived fronting Binghams; So from your front chamber you may see madam prink about her Garden as often as you think it worth while to go from your fire to your window.
          I dont know any objection you can have except to distance from Congress. But tis not half so far as you usually walk for pleasure—
          Your friends did not like the Idea of setting you down with all the company usually dining at the Hotel of Francis, and I confess it was until now Hobsons choice— There is one spare room [at] Alders which they will or will not put a Gentleman in as you prefer and none but such as you may approve— Not having an Idea that you will disapprove the plan as now altered, I enclose you Alders direction—Who has engaged to furnish the rooms in a neat genteel Style.
          With respects to Mr Smith & Lady I have the honor to be / your most humble Sert
          
            Sam A. Otis
          
          
            Nothing need be said to Francis but that you preferred more retired Lodgings—
          
        